Citation Nr: 1413438	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-21 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Entitlement to eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the appellant.

(The issue of entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is the subject of a separate decision by the Board.)


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to November 1963 and from November 1965 to March 1973.  He died in March 2013.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans' Affairs (VA) Health Administration Center (HAC) in Denver, Colorado.  In that decision, the HAC denied entitlement to eligibility for CHAMPVA benefits for the appellant.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and the appellant were divorced in March 2003, as evidenced by a Family Court Judgment dated in March 2003 which was issued by the Family Court of St. Louis County, Missouri.  The Veteran died in March 2013.  However, the appellant claims that the March 2003 divorce was improperly and fraudulently obtained by the Veteran and she has reported that she initiated judicial proceedings to set aside the divorce judgment on the basis of fraud.  A March 2014 supplemental statement of the case which is included among the paperless records in the Virtual VA system indicates that the agency of original jurisdiction (AOJ) is apparently in possession of a letter from a law firm and a "Respondent's Verified Motion and Memorandum to Set Aside Default Judgment on the Basis of Fraud."  These documents are not currently in the claims file and there is otherwise no evidence in the Board's possession pertaining to the appellant's judicial challenge to the March 2003 divorce decree.  Thus, it is unclear as to whether these judicial proceedings have been resolved or the nature of any such resolution.  Thus, a remand is necessary to attempt to obtain any documentation pertaining to the appellant's judicial challenge to the March 2003 divorce decree.

Moreover, a July 2013 letter from the Social Security Administration (SSA) which is included among the paperless records in the Virtual VA system indicates that the appellant was granted SSA widow's benefits.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination have not yet been associated with the claims file and appear to be relevant to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all documents contained in any temporary file that were not forwarded to the Board.

2.  The AOJ shall request that the appellant provide documentation pertaining to her judicial challenge to the March 2003 divorce decree issued by the Family Court of St. Louis County, Missouri; and if feasible, request such information from public records.

If it is not feasible to request such information from public records, the reasons shall be documented.
All efforts to obtain such evidence must be documented in the claims file.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the appellant's claim for widow's benefits, including any records relied upon to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the appellant is given opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

	                 


________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

